UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1094


ROBERT GARY,

                    Plaintiff - Appellant,

             v.

USAA LIFE INSURANCE COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:15-cv-01998-PWG)


Submitted: September 28, 2017                                 Decided: October 11, 2017


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erik D. Frye, ERIK D. FRYE, P.A., Upper Marlboro, Maryland, for Appellant.
Gregory L. VanGeison, Megan J. McGinnis, ANDERSON, COE & KING, LLP,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Gary appeals the district court’s order granting summary judgment to

Defendant in this action seeking to recover on a life insurance policy. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Gary v. USAA Life Ins. Co., No. 8:15-cv-01998-PWG (D. Md. Jan. 17,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                           2